Citation Nr: 0629835	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  03-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of a 
lower back injury.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in September 2004.  A transcript of the hearing has 
been made and is associated with the claims file

This case was previously before the Board in October 2004.  
The Board granted the claim to reopen the previously denied 
claim for service connection for the residuals of injury to 
the lower back, finding that the veteran had submitted new 
and material evidence to that purpose.  The Board then 
remanded the claim of service connection for further 
development.  The issue of service connection for residuals 
of injury to the lower back is now again before the Board.

In September 2004, the undersigned Veterans Law Judge granted 
a motion to advance the veteran's case on docket.


FINDINGS OF FACT

The medical evidence does not establish that the veteran is 
diagnosed with a lower back disability, including arthritis, 
that is the result of active service or was manifest within 
the year following discharge from active service.




CONCLUSION OF LAW

Residuals of a lower back injury, including arthritis, was 
not incurred in service and service connection for arthritis 
of the spine may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, post adjudication VCAA notice was provided in 
February 2004.  As noted above, the issue of service 
connection was remanded, in October 2004, in part to provide 
VCAA notice.  Accordingly, additional VCAA letters were 
provided in December and 2004 and November 2005.  The notices 
explained the evidence needed to substantiate the claim for 
service connection, namely, evidence on an inservice injury 
or disease, medical evidence of current disability, and 
medical evidence etiologically linking the current disability 
to the inservice injury or disease.  The veteran was also 
notified that VA would obtain VA records and records from 
other Federal agencies, and that he could submit records not 
held by a Federal agency, such as private medical records, or 
authorize VA to obtaining such records on his behalf.  He was 
also asked to send any evidence or information he might have 
in his possession.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra.  (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra, (notice was provided 
on three of the five elements of a service connection claim). 

As for the other elements required under Dingess, VCAA notice 
did not include the criteria for establishing an effective 
date or disability evaluation, should the claim be granted.  
However, as the claim is not herein granted, the Board finds 
the matter to be moot.  Any defect with respect this notice 
has not, therefore, prejudiced the veteran's claim.  

The actions of the RO described above provided the veteran 
with a meaningful opportunity to participate effectively in 
the processing of the claim and to submit additional argument 
and evidence, and to address the issues at a hearing, which 
he did.  For these reasons, any procedural defect caused by 
the lack of notice or in timing of notice was cured and the 
veteran has not been prejudiced by any defect in the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 R.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and asked the 
veteran to identify any non-VA sources of treatment.

The October 2004 remand requested that the AMC/RO obtain 
private medical records and advise the veteran of the 
alternative evidence he could submit to establish that an 
inservice injury had occurred and to establish continuity of 
symptomatology since then, including buddy statements, 
letters written during service, employment physicals, 
insurance examinations, or other medical evidence.  Both the 
December 2004 and November 2005 letters advised the veteran 
of the need for this evidence and the type of evidence that 
would suffice.  The AMC/RO specifically requested that the 
veteran provide release of private medical health care 
providers that he had previously identified.  The November 
2005 letter explained that changes in law rendered his 
previously submitted releases of medical information useless 
and that new ones must be submitted.  

Unfortunately, the veteran failed to comply with this 
request.  Rather, he submitted a statement indicating that he 
had no further information or evidence to submit.  The Board 
reminds the veteran that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board further requested that, if such evidence was 
obtained and indicated that an inservice injury had occurred, 
an examination should be scheduled to determine the nature, 
extent, and etiology of any current lower back disability.  
However, as noted, the veteran declined to provide the 
requested information.  Without the veteran's authorization 
for release of private medical records, the AMC/RO was unable 
to obtain them.  Having obtained no response from the veteran 
after two attempts, the AMC/RO did not schedule an 
examination.

In the present case, the Board finds that the AMC/RO complied 
with the terms of the October 2004 remand.  No further remand 
is necessary.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim for service 
connection is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran contends that he suffers from a lower back 
disability that is the residuals of an injury he sustained 
during active service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In the present case, the medical evidence establishes that 
the veteran has been found to exhibit osteoarthritis and 
degenerative joint disease in his spine, including his 
lumbosacral spine.  However, the medical evidence does not 
show that the disability was diagnosed within the year 
following the veteran's discharge from service, or that the 
disability is otherwise the result of the veteran's service.

Service medical records are not present before the Board.  
Review of the record shows that the veteran's claims file was 
lost, and that it has been rebuilt.  The AMC/RO made several 
attempts via the National Personnel Records Center (NPRC) to 
reconstruct the veteran's service medical and personnel 
records, which had been determined to be fire-related, to no 
avail.  Even using information that the veteran furnished 
concerning the dates, times, circumstances of his service and 
the units to which he was assigned, the NPRC was unable to 
reconstruct the records.  In its October 2004 
decision/remand, the Board found that it was reasonably 
certain that the veteran's service medical records were no 
longer available and that further attempts to obtain them 
would be futile.  38 U.S.C.A. § 5103A(b)3; see also Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

However, even assuming, without finding, that the veteran's 
lower back was injured during active service, this does not 
resolve the veteran's claim.  He must still present medical 
evidence of a nexus, or etiological link, between the 
inservice injury and current diagnosis.

Private medical records dated in 1967 show that the veteran 
was treated for a lipoma on his back.  Nothing is mentioned 
concerning a musculoskeletal lower back disability.  

Thereafter, the earliest medical evidence of record showing 
complaints of or treatment for a lower back disability is an 
outpatient entry dated in 1994-48 years following the 
veteran's discharge from active service and well beyond the 
one-year presumptive period.  The entry shows the veteran 
then reported being treated by a chiropractor, undergoing a 
myelogram, and being told he had degenerative joint disease 
of the spine about six years prior.  A lower back disability 
was not then diagnosed.  Subsequent entries document 
continuing complaints of lower back pain and a diagnosis of 
degenerative joint disease in the lower back in October 2004.  
Results of a bone density report dated in 2000-more than 54 
years following the veteran's discharge from active service-
reveal findings of degenerative changes throughout the spine.  

The medical evidence presents no findings or opinions linking 
the veteran's currently diagnosed arthritis of the 
lumbosacral spine or other lower back disability to his 
active service.

In September 2004, the veteran testified that he received 
treatment from a chiropractor after discharge from active 
service for about 10 years, until the physician died.  He 
testified that the physician told him that his back problems 
were the result of the inservice injury, and he testified and 
stated he had received treatment from other health care 
providers since then-although some of them merely prescribed 
pain medications.  In October 2004, this claim was remanded 
in part to afford the veteran an opportunity to again 
identify these private health care providers and provide the 
necessary release to obtain these records.  Letters were sent 
to the veteran on two occasions, the second letter explaining 
that the release he had previously provided had expired due 
to changes in the law.  He was told it was necessary for him 
to provide and updated release.  The veteran was also advised 
that he could provide other evidence of the circumstances 
surrounding his inservice lower back injury and thereby also 
establishing the continuity of symptomatology from then to 
the present, including buddy statements and letters he may 
have written while on active service, employment 
examinations, and insurance examinations.

The veteran declined to provide the requested information.  
Rather, he submitted a statement indicating that he had no 
further information or evidence to submit.  Regrettably, the 
Board cannot further analyze the veteran's claim without this 
evidence.  As noted above, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood, supra.

Even assuming, without finding, that the earliest onset of a 
lower back disability could be established in 1988, six years 
prior to the earliest entry of record in which the veteran 
complained of lower back pain and reported a diagnosis of 
degenerative joint disease six years prior, this event would 
still be 42 years following the veteran's discharge from 
active service and well-beyond the one-year presumptive 
period for arthritis provided in the regulations.  Moreover, 
the record is absent an opinion etiologically relating any 
lower back disability to the veteran's active service.  

As for the probative weight of the veteran's statements, 
where, as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of nexus or relationship between a lower back disability, 
including the post-service diagnosis of lumbosacral spine 
arthritis, and service is required to support the claim.  The 
veteran as a layperson is not competent to offer a medical 
opinion and consequently his statements to the extent that he 
associates the post-service diagnosis to service do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Absent medical evidence of a causal link 
between the currently diagnosed lower back disability, 
including arthritis, and the veteran's service or, in the 
alternative, medical evidence establishing the onset of 
arthritis within the presumptive period, the Board finds the 
claim for service connection must be denied.

As the preponderance of that medical evidence is against the 
claim, entitlement to service connection for the residuals of 
a lower back injury is denied. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for the residuals of a lower back injury 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


